Citation Nr: 0418069	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
bronchitis, a foot condition, hyperhidrosis, a psychiatric 
disorder, Raynaud's disease, a vascular disorder claimed as 
collagen vascular disease, derma fibrosis, chronic headaches, 
and a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

veteran had active duty from October 1974 to July 1983.  

This matter comes before the Department of Veterans' Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
January 2002 rating decision of the Montgomery, Alabama, 
Regional Office (RO), which found that no new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for bronchitis, a foot condition, 
hyperhidrosis, a "nervous" disorder, Raynaud's disease, a 
vascular disorder claimed as collagen vascular disease, derma 
fibrosis, chronic headaches, and a back disorder.  

Sworn testimony of the veteran was obtained before the 
undersigned Veterans Law Judge on December 18, 2003, a 
transcript of which is of record.  

The Board notes that notwithstanding the RO's apparent 
reopening of the claims of service connection for headaches 
and a back disorder in a January 2003 statement of the case 
(SOC), the Board has a legal duty to consider the issue of 
whether new and material evidence has been submitted to 
reopen these claims, regardless of the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see 
also Marsh v. West, 11 Vet. App. 468 (1998) (Board has the 
jurisdiction-indeed, the obligation-to assess its 
jurisdiction) and Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(Board cannot ignore "threshold" issue of new and material 
evidence).  



The Board reopens several of the claims on appeal, and the 
reopened claims are the subject of the following Remand, as 
are the three claims not reopened.  As such, all issues, 
whether reopened or not, are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and VA 
will notify the veteran if further action is required on her 
part.  


FINDINGS OF FACT

1.  In an unappealed June 2000 rating decision, the RO denied 
entitlement to service connection for bronchitis, a foot 
condition, hyperhidrosis, a nervous disorder, Raynaud's 
disease, a vascular disorder claimed as collagen vascular 
disease, derma fibrosis, chronic headaches, and a back 
disorder.  

2.  Evidence submitted since the June 2000 RO rating decision 
bears directly and substantially upon the issues at hand, and 
is so significant that it must be considered in order to 
fairly decide, the merits of the claims.  


CONCLUSION OF LAW

Evidence submitted since the June 2000 rating decision 
wherein the RO denied claims of entitlement to service 
connection for bronchitis, a foot disorder, hyperhidrosis, a 
psychiatric disorder claimed as a nervous disorder, chronic 
headaches, and a back disorder, is new and material, and the 
veteran's claims for these benefits are reopened.  
38 U.S.C.A. §§ 5013, 5103A, 5104, 5017, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.1103 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2003).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

There is new legislation regarding the obligations of VA in 
assisting claimants. On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law. The VCAA provides:


Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000); 38 U.S.C.A. § 5103A.  

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Federal Register 45620 (2001).  

The Board notes that in the present case on appeal, the June 
2000 RO rating decision, which denied the veteran's original 
claims of service connection for bronchitis, a foot 
condition, hyperhidrosis, a nervous disorder, Raynaud's 
disease, a vascular disorder claimed as collagen vascular 
disease, derma fibrosis, chronic headaches, and a back 
disorder, was not final as of November 9, 2000, the effective 
date of VCAA.  Additionally, the veteran's petition to reopen 
a claim (which was an ineffective notice of disagreement 
(NOD) due to its late receipt) was received at the RO in July 
2001.  


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

Where a veteran served continuously for 90 days or more 
during a period of war (or peacetime service after December 
31, 1946), and osteoarthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3 (2003).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminated the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
CAVC in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board takes action favorable to each claim on appeal, and 
is satisfied that all necessary development pertaining to the 
issue of whether new and material evidence has been submitted 
to reopen the claims of entitlement to service connection on 
appeal.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of benefits sought on appeal.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.  
Accordingly, in the circumstances of this case, additional 
efforts in accordance with the VCAA would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


New and Material Evidence

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 38 C.F.R. § 3.156(a).  However, this 
change in the law is not applicable in this case because the 
veteran's claim was filed before August 29, 2001 (July 2001), 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).  

Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
veteran's claims without regard to the new version of 
38 C.F.R. § 3.156(a).  

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented. 38 U.S.C.A. § 7105; 38 C.F.R. 
§20.1103.  If new and material evidence is presented, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  However, the first element is whether new 
and material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis. Glynn v. Brown, 6 Vet. App. 
523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  

The June 2000 RO rating decision denied claims of service 
connection for bronchitis, a foot condition, hyperhidrosis, a 
nervous disorder, Raynaud's disease, a vascular disorder, to 
include collagen vascular disease, derma fibrosis, chronic 
headaches, and a back disorder, on the basis that the claims 
were not well-grounded.  In reaching this result, the RO 
relied upon the finding that while the veteran asserted she 
had received post-service treatment at the VA medical centers 
at Tuskegee, Alabama, and Columbus, Georgia, these facilities 
had denied any such treatment records when contacted by the 
RO.  Additionally, service medical records then on file were 
thought not to show treatment for the claimed disorders, and 
the claims were denied as not well-grounded on this basis.  

Since the June 2000 RO rating decision, additional in-service 
and post-service medical evidence has been added to the 
record in conjunction with the veteran's attempt to reopen 
her claims of service connection.  The Board has closely 
reviewed this evidence received since June 2000 in the 
context of all the evidence of record, and finds that some, 
but not all, of her claims have been reopened.  

In the Evans case, CAVC held that in order to warrant 
reopening a previously and finally disallowed claim, the 
veteran must submit new and material evidence in regard to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  See Evans, 9 Vet. App. 
at 284.  

This additionally submitted medical evidence shows treatment, 
in service and recently, for various respiratory disorders 
including allergies and bronchial asthma, an ankle and foot 
disorder, hyperhidrosis, chronic headaches, a back disorder, 
and a psycho-physiologic disorder related to job stress.  

The Board finds that as to the claims of service connection 
for bronchitis, a foot disorder, hyperhidrosis, chronic 
headaches, a back disorder, and a psychiatric disorder 
claimed as a nervous disorder, the import of the medical 
evidence is so significant that it must be considered in 
order to fairly decide the reopened claims on the merits.  

Accordingly, as the Board finds that new and material 
evidence has been submitted, the claims of entitlement to 
service connection for bronchitis, a foot disorder, 
hyperhidrosis, chronic headaches, a back disorder, and a 
psychiatric disorder claimed as a nervous disorder, are 
reopened.  

However, while the medical evidence of record shows no post-
service treatment for Raynaud's disease, Collagen vascular 
disease, or dermafibrosis, these claims are the subject of 
the following Remand, since VCAA has not been met regarding 
these petitions to reopen.  

In reaching the above decision, the Board must emphasize that 
although new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bronchitis, a foot disorder, hyperhidrosis, chronic 
headaches, a back disorder, and a psychiatric disorder 
claimed as a nervous disorder, the Board is compelled to find 
that additional development is needed regarding these 
reopened claims, as detailed in the Remand portion of the 
instant decision.  


ORDER  

The veteran, having submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
bronchitis, a foot disorder, hyperhidrosis, chronic 
headaches, a back disorder, and a psychiatric disorder 
claimed as a nervous disorder, the appeal is granted to this 
extent only.  



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In April 2003 the RO issued a VCAA notice letter to the 
veteran which was only marginally compliant with Quartuccio, 
supra.

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VCAA has not been complied with regarding both the claims of 
service connection reopened herein above, as well as those 
not reopened herein above, and the following development is 
indicated under VCAA.  


Additional necessary development remains to be completed with 
regard to both the reopened claims of service connection for 
bronchitis, a foot disorder, hyperhidrosis, chronic 
headaches, a back disorder, and a psychiatric disorder 
claimed as a nervous disorder, as well as the petitions to 
reopen claims of service connection for Raynaud's disease, 
collagen vascular disease, and dermafibrosis.  As to the 
petitions to reopen claims of service connection for 
Raynaud's disease, collagen vascular disease and 
dermafibrosis, the veteran has identified both in-service and 
post-service VA treatment at various facilities, whose 
records have not been obtained in full.  

Specifically with regard to VA treatment records, while the 
RO was told that no records exist from the VA facilities 
located in Tuskegee, Alabama, and Columbus, Georgia, the RO's 
requests for records were limited to "[redacted]" 
and "[redacted]."  The Board notes that the 
veteran was known as Mrs. [redacted] and [redacted] while in 
service, and Mrs. [redacted] after her separation from service, 
and is presently known as "[redacted] M. [redacted]."  Requests 
for VA records should include a search under all of the 
veteran's known names-particularly since this veteran 
repeatedly and consistently asserted VA treatment, records of 
which the RO has yet to obtain.  

The Board notes that VA is considered to have had 
constructive notice of VA records even if only identified and 
not yet obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

As to private treatment records identified, while some 
records were obtained from Martin Army Hospital at Fort 
Benning, Georgia, the RO's request for records was 
erroneously limited to those dated from July 1, 2000 to the 
present-even though the veteran separated from active duty 
in July 1983, and records dated within one year of her July 
2000 petition to reopen (July 1999) would be directly 
pertinent for review on appeal.  

Other records have not been requested: The veteran asserts 
that she underwent examination for Medical Board evaluation 
at the Walter Reed Army Medical Hospital in Bethesda, 
Maryland, records of which must be requested.  These records 
are not on file, and suggest that the veteran's service 
medical records are not complete.  

The CAVC has long held that VA's duty to assist includes 
obtaining pertinent medical records, even if not requested to 
do so, when the VA is placed on notice that such records 
exist.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Requests for all 
service, private and VA records must be made, specifically to 
include all dates from March 1978 to the present, as well as 
for all of the veteran's names-[redacted], [redacted], [redacted] 
and [redacted].  

Finally, the Board notes, specifically as to the claims not 
reopened, a Remand is required for consideration by the RO of 
the additional evidence submitted by the appellant in 
February 2004, including copies of treatment records dated 
from July 2000 to February 2004.  This evidence has not been 
considered at the RO.  Previously, the Board's Rules of 
Practice, 38 C.F.R. Parts 19 & 20, did not require the Board 
to obtain a waiver allowing the Board to consider additional 
evidence in lieu of initial review by the agency of original 
jurisdiction (AOJ).  However, in DAV, the CAFC held that 38 
C.F.R. § 19(a)(2) was inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case for initial consideration by the AOJ.  That decision 
reinforces previous rulings that stand for the proposition 
that a veteran is entitled to AOJ level review of his case 
before appellate level review by the Board.  See e.g. Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In view of all of the above factors, as well as the CAFC's 
decision in the DAV case, the Board will Remand this case to 
ensure full and complete compliance with the requirements of 
VCAA.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate 
each of her claims and petitions to 
reopen claims of service connection, and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should request and obtain 
copies of all medical records, in-patient 
and out-patient, physical or psycho 
therapy, from VA facilities located in 
Tuskegee, Alabama, and Columbus, Georgia, 
from March 1978 through the present, 
under the names: [redacted] M. [redacted]; 
[redacted] M. [redacted]; [redacted] M. [redacted]; 
and, [redacted] M. [redacted].  
4.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
and request and obtain copies of any 
additional service medical records for 
the veteran's active duty from March 1978 
to July 1983, specifically to include a 
request for copies of Medical Board 
examination and reports at separation 
from service, to include any records from 
Fort Benning Army Hospital, if not 
already on file, but specifically to 
include records dated from July 1983 
through July 2000, as well as copies of 
any records from the Walter Reed Army 
Medical Hospital regarding.  Requests for 
such records should include searches for 
all records of the veteran using all of 
her known names, including: [redacted] M. 
[redacted]; [redacted] M. [redacted]; [redacted] M. 
[redacted]; and, [redacted] M. [redacted], as 
well as clarification as to the likely 
location of these Medical Board records 
if not located.  

In doing so, the VBA AMC should request 
the NPRC to clarify any additional 
necessary development in this regard.  
Copies of the VBA AMC's written request, 
and NPRC's response, must be maintained 
in the claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).


6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should ensure that a complete set of 
service medical records are on file, 
including the veteran's Medical Board 
examination reports, and ensure that the 
obtained development is responsive to and 
in complete compliance with the 
directives of this Remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above to include examinations 
for nexus opinions, the VBA AMC should 
adjudicate the claims of entitlement to 
service connection for bronchitis, a foot 
disorder, hyperhidrosis, a psychiatric 
disorder claimed as a nervous disorder, 
chronic headaches, and a back disorder on 
a de novo basis, and adjudicate the 
petitions to reopen claims of entitlement 
to service connection for Raynaud's 
disease, a vascular disorder claimed as 
callogen vascular disease, and derma 
fibrosis.  


If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) that may be deemed warranted 
without good cause shown may adversely affect the outcome of 
her claims, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



